UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 CAPITAL BANK CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 333 Fayetteville Street Raleigh, North Carolina 27601 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on May 26, 2011 To Our Shareholders: We cordially invite you to attend the 2011 Annual Meeting of Shareholders of Capital Bank Corporation, which we are holding on Thursday, May 26, 2011, at 10:00 a.m. at Capital Bank Plaza, Third Floor Conference Center, located at 333 Fayetteville Street, Raleigh, NC 27601 for the following purposes: To elect seven nominees to serve as directors with terms continuing until the Annual Meeting of Shareholders in 2012; To ratify the action of the Audit Committee of the Board of Directors in appointing PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; To approve a nonbinding advisory proposal on Capital Bank Corporation’s executive compensation matters (commonly referred to as a “say on pay”); To approve a nonbinding advisory proposal on the frequency of future advisory proposals on Capital Bank Corporation’s executive compensation matters (commonly referred to as a “say on frequency”); and To transact such other business as may properly come before the Annual Meeting of Shareholders or any adjournment or postponement of the meeting. Shareholders of record at the close of business on April 11, 2011 are entitled to notice and to vote at the Annual Meeting and any and all adjournments or postponements of the meeting. It is important that your shares be represented at the meeting, regardless of the number of shares you may hold. Even though you may plan to attend the meeting in person, please vote by telephone or internet, or complete and return the enclosed proxy in the envelope provided. If you attend the meeting, you may revoke your proxy and vote in person. By Order of the Board of Directors /s/ R. Eugene Taylor R. Eugene Taylor Chairman and Chief Executive Officer Raleigh, North Carolina April 29, 2011 - 1 - TABLE OF CONTENTS Page No. Meeting Information 3 Voting Procedures 3 Principal Shareholders 5 Information about Our Board of Directors 6 Proposal 1: Election of Directors 8 Executive Compensation 11 Compensation Discussion and Analysis 11 Summary Compensation Table 21 Director Compensation 27 Audit Committee Report 29 Section 16(a) Beneficial Ownership Reporting Compliance 32 Proposal 2: Ratification of Appointment of Independent Registered Public Accounting Firm 32 Proposal 3: Advisory (Nonbinding) Vote on Executive Compensation 35 Proposal 4: Advisory (Nonbinding) Vote on Frequency of Say on Pay 35 Submission of Shareholder Proposals for 2012 Annual Meeting 36 Additional Information 36 Miscellaneous 36 - 2 - CAPITAL BANK CORPORATION 333 Fayetteville Street Raleigh, North Carolina 27601 PROXY STATEMENT MEETING INFORMATION Annual Meeting of Shareholders To Be Held on May 26, 2011 This Proxy Statement and the accompanying proxy card are being furnished to shareholders of Capital Bank Corporation (the “Company”) on or about April 29, 2011, in connection with the solicitation of proxies by the Board of Directors of the Company for use at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Thursday, May 26, 2011, at 10:00 a.m. Eastern Daylight Time at Capital Bank Plaza, Third Floor Conference Center, located at 333 Fayetteville Street, Raleigh, NC 27601, and at any adjournment or postponement. All expenses incurred in connection with this solicitation will be paid by the Company. In addition to solicitation by mail, certain officers, directors and regular employees of the Company, who will receive no additional compensation for their services, may solicit proxies by telephone or other personal communication means. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting To Be Held on May 26, 2011 This Proxy Statement and our Annual Report on Form 10-K for the year ended December 31, 2010 are also available on the Internet at www.capitalbank-us.com/proxy. Purposes of the Annual Meeting The principal purposes of the meeting are: • to elect seven nominees to serve as directors with terms continuing until the Annual Meeting of Shareholders in 2012; • to ratify the action of the Audit Committee of the Board of Directors in appointing PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; • to approve a nonbinding advisory proposal on Capital Bank Corporation’s executive compensation matters (commonly referred to as a “say on pay”); • to approve a nonbinding advisory proposal on the frequency of future advisory proposals on Capital Bank Corporation’s executive compensation matters (commonly referred to as a “say on frequency”); and • to transact such other business as may properly come before the Annual Meeting or any adjournment or postponement of the meeting. VOTING PROCEDURES How You Can Vote You may vote shares by proxy or in person using one of the following methods: • Voting by Telephone. You can vote using the directions on your proxy card by calling the toll-free telephone number printed on the card. The deadline for voting by telephone is Thursday, May 26, 2011, at 12:01 a.m. Eastern Daylight Time. If you vote by telephone, you need not return your proxy card. • Voting by Internet. You can vote over the Internet using the directions on your proxy card by accessing the website address printed on the card. The deadline for voting over the Internet is Thursday, May 26, 2011, at 12:01 a.m. Eastern Daylight Time. If you vote over the Internet, you need not return your proxy card. - 3 - • Voting by Proxy Card. You can vote by completing and returning your signed proxy card. To vote using your proxy card, please mark, date and sign the card and return it by mail in the accompanying postage-paid envelope. You should mail your signed proxy card sufficiently in advance for it to be received by Wednesday, May 25, 2011. • Voting in Person. You can vote in person at the annual meeting if you are the record owner of the shares to be voted. You can also vote in person at the annual meeting if you present a properly signed proxy that authorizes you to vote shares on behalf of the record owner. Record Date and Voting Rights The Board of Directors has fixed the close of business on April 11, 2011 as the record date for the determination of shareholders entitled to receive notice of and to vote at the Annual Meeting and all adjournments or postponements of the Annual Meeting. As of the close of business on April 19, 2011, the Company had outstanding 85,803,915 shares of its common stock, no par value per share (the “Common Stock”), the holders of which, or their proxies, are entitled to one vote per share. Unless otherwise stated in this Proxy Statement, the presence at the Annual Meeting, in person or by proxy, of the holders of a majority of the shares entitled to vote at the Annual Meeting will constitute a quorum. How You Can Vote Shares Held by a Broker, Bank or Other Nominee If your shares are held in the name of a broker, bank or other nominee, you will receive instructions from the holder of record. You must follow the instructions of the holder of record in order for your shares to be voted. If your shares are not registered in your own name and you plan to vote your shares in person at the annual meeting, you should contact your broker or agent to obtain a legal proxy or broker’s proxy card and bring it to the annual meeting in order to vote. For shares held in “street name” through a broker, bank or other nominee, the broker, bank or nominee may not be permitted to exercise voting discretion with respect to some of the matters to be acted upon. Thus, if shareholders do not give their broker, bank or nominee specific instructions, their shares may not be voted on those matters and will not be counted in determining the number of shares necessary for approval. Brokers are no longer permitted to vote in the election of directors if the broker has not received instructions from the beneficial owner. It is particularly important, if you are a beneficial owner, that you instruct your broker how you wish to vote your shares. How Your Proxy Will Be Voted If you vote by proxy, the proxy holders will vote your shares in the manner you indicate. You may specify whether your shares should be voted: • for or against all, some or none of the nominees for director; • for or against the ratification of PricewaterhouseCoopers LLP as our independent registered public accounting firm for our fiscal year 2011; • for or against the nonbinding “say-on-pay” resolution; and • for annual, bi-annual or tri-annual future nonbinding “say-on-pay” resolutions. If the proxy card is signed and returned, but voting directions are not made, the proxy will be voted in favor of the first three proposals set forth in the accompanying “Notice of Annual Meeting of Shareholders,” for future “say-on-pay” votes to occur every three years and in such manner as the proxy holders named on the enclosed proxy card in their discretion determine upon such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. How You Can Revoke Your Proxy and Change Your Vote Any proxy given pursuant to this solicitation may be revoked by the person giving it before it is voted by: • attending the annual meeting and voting in person; • timely delivering a written revocation to our Secretary; • timely submitting another signed proxy card bearing a later date; or • timely voting by telephone or over the Internet as described above. Your most current proxy card or telephone or Internet proxy is the one that will be counted. - 4 - Vote Required Directors will be elected by a plurality of the votes cast. Plurality means that the individuals who receive the largest number of votes cast, even if less than a majority, are elected as directors up to the maximum number of directors chosen at the meeting per each class. Thus, the seven nominees who receive the most votes will be elected to fill the available positions. Shareholders do not have the right to vote cumulatively in electing directors. Withholding authority in your proxy to vote for a nominee will result in the nominee receiving fewer votes. Abstentions and broker non-votes will have no effect on the election of the director nominees. The say-on-frequency proposal will also be determined by a plurality vote, meaning the frequency option that receives the most affirmative votes of the votes cast is the one that will be deemed approved by the shareholders. Abstentions and broker non-votes will not affect the outcome of this proposal. The remaining proposals will be approved if the votes cast for approval exceed the votes cast against approval. Abstentions and broker non-votes will not be counted for purposes of determining whether these proposals have received sufficient votes for approval. North American Financial Holdings, Inc. (“NAFH”) beneficially owns Common Stock entitling them to approximately 83% of the votes entitled to be cast by all shareholders of the Company and has indicated that it will vote in favor of all of the proposals and in favor of future advisory proposals on executive compensation matters occurring every 3 years. PRINCIPAL SHAREHOLDERS The following table sets forth certain information as of April 19, 2011 regarding shares of Common Stock owned of record or known by the Company to be owned beneficially by (i) each director, (ii) each director nominee, (iii) each executive officer named in the Summary Compensation Table in this Proxy Statement, (iv) all those known by the Company to beneficially own more than 5% of the Common Stock, and (v) all directors and executive officers as a group. The persons listed below have sole voting and investment power with respect to all shares of Common Stock owned by them, except to the extent that such power may be shared with a spouse or as otherwise set forth in the footnotes. The mailing address of Mr.Atkins and Mr.Keller and each of the named executive officers is in care of the Company’s address, which is 333 Fayetteville Street, Suite700, Raleigh, NC 27601. The mailing address of the remaining directors is in care of North American Financial Holdings, Inc.’s address, which is 4725 Piedmont Row Drive, Suite110, Charlotte, NC 28201. The percentages shown below have been calculated based on 85,803,915 total shares of Common Stock outstanding as of April 19, 2011. Name of Beneficial Owner Aggregate Number of Shares Beneficially Owned (1) Number of Shares Acquirable within 60 Days (2) Percent of Class 5% Shareholders North American Financial Holdings, Inc. – 82.75% Directors and Director Nominees Charles F. Atkins (3) * Peter N. Foss (4) — * William A. Hodges (4) — * O. A. Keller, III (5) * Christopher G. Marshall (6) — 82.75% R. Bruce Singletary (6) — 82.75% R. Eugene Taylor (6) — 82.75% Named Executive Officers Ralph J. Edwards — * Michael R. Moore (7) * David C. Morgan (8) * Mark J. Redmond (9) * B. Grant Yarber (10) * All directors and executive officers as a group (12 persons) (11) 83.69% * Less than one percent - 5 - The securities “beneficially owned” by an individual are determined in accordance with the definition of “beneficial ownership” set forth in the regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they may include securities owned by or for, among others, the spouse and/or minor children of the individual and any other relative who has the same home as such individual, as well as other securities as to which the individual has or shares voting or investment power. Beneficial ownership may be disclaimed as to certain of the securities. Any shares that a person has the right to acquire within 60 days are deemed to be outstanding for the purpose of computing the percentage ownership of such person but are not deemed outstanding for the purpose of computing the percentage ownership of any other person. This column reflects the number of shares of Common Stock that could be purchased by exercise of options to purchase Common Stock on April 19, 2011 or within 60 days thereafter. Includes 50,100 shares held by AGA Corporation, of which Mr. Atkins owns 19.8% of the outstanding stock; 12,999 shares held by AK&K Corporation, of which Mr. Atkins owns 25.0% of the outstanding stock; and 1,000 shares held by Taboys Corporation, a company wholly owned by Mr. Atkins. From time to time, the shares held by AGA Corporation and AK&K Corporation may be pledged in the ordinary course of business. Excludes securities owned directly or indirectly by NAFH, beneficial ownership of which is hereby disclaimed by each of Messrs. Foss and Hodges, except to the extent of his pecuniary interest therein, if any. Includes 21,633 shares held jointly with Mr. Keller’s wife; 25,950 shares held by Mr. Keller’s wife; 39,205 shares held in IRAs; 4,800 shares held as custodian by Mr. Keller for his children and grandchildren; and 60,042 shares held by Amos Properties, LLC, a company of which Mr. Keller owns 25.0% and Mr. Keller’s wife owns 25.0%. Each of Messrs. Marshall, Singletary and Taylor hereby disclaims beneficial ownership of the securities owned directly or indirectly by NAFH, except to the extent of his pecuniary interest therein, if any. Includes 9,720 shares held an IRA and 4,406 shares held in the Capital Bank 401(k) Retirement Plan. Includes 1,730 shares held jointly with Mr. Morgan’s wife. Includes 3,623 shares held in an IRA. Includes 500 shares held jointly with Mr. Yarber’s wife, 600 shares held as custodian for Mr. Yarber’s minor children, 2,470 shares held in an IRA, and 5,700 shares held in the Capital Bank 401(k) Retirement Plan. Includes all shares reflected in this table as beneficially owned by each director of the Company, and by Messrs. Edwards, Moore, Morgan, Redmond and Yarber, each of whom is a named executive officer of the Company. INFORMATION ABOUT OUR BOARD OF DIRECTORS General On January28, 2011, pursuant to an agreement with North American Financial Holdings, Inc. (“NAFH”) (the “Investment Agreement”), the Company issued and sold to NAFH 71,000,000shares of the Company’s common stock for $181,050,000 in cash (the “Investment”). NAFH’s funds for the Investment came from its working capital. As a result of the Investment and the Company’s rights offering on March 11, 2011, NAFH currently owns approximately 83% of the Company’s common stock. Upon closing of the Investment, R. Eugene Taylor, NAFH’s Chief Executive Officer, Christopher G. Marshall, NAFH’s Chief Financial Officer, and R. Bruce Singletary, NAFH’s Chief Risk Officer, were named as the Company’s CEO, CFO and CRO, respectively, and as members of the Company’s Board of Directors. In addition, the Company’s Board of Directors was reconstituted with a combination of the three aforementioned executive officers, two existing members (Charles F. Atkins and O. A. Keller, III) and two additional NAFH-designated members (Peter N. Foss and William A. Hodges). As the Company’s controlling shareholder, NAFH has the power to control the election of the Company’s directors, determine our corporate and management policies and determine the outcome of any corporate transaction or other matter submitted to the Company’s shareholders for approval. NAFH also has sufficient voting power to amend the Company’s organizational documents. In addition, five of our seven directors, including our Chief Executive Officer, our Chief Financial Officer, and our Chief Risk Officer are affiliated with NAFH. So long as our Board of Directors consists of less than nine members, it will not be divided into separate classes and each member will be elected by our shareholders annually for a one-year term. Each director and executive officer will hold office until his death, resignation, retirement, removal, disqualification, or until his successor is elected (or appointed) and qualified. Director Independence Because NAFH holds approximately 83% of the voting power of the Company, under NASDAQ Listing Rules, the Company qualifies as a “controlled company” and, accordingly, is exempt from the requirement to have a majority of independent directors, as well as certain other governance requirements. However, as required under NASDAQ Listing Rules, the Audit Committee of the Board of Directors is comprised entirely of independent directors. Our Board of Directors has determined that Messrs.Atkins, Foss, Hodges and Keller meet the definition of “Independent Director” as that term is defined in NASDAQ Listing Rules. In determining director independence, the Board considers all relevant facts and circumstances, and the Board considers the issue not merely from the standpoint of a director, but also from that of persons or organizations with which the director has an affiliation. As members of management, Messrs.Taylor, Marshall and Singletary would not be considered independent under current NASDAQ Listing Rules. - 6 - Board of Directors Meetings The Board of Directors met 17 times during 2010. In addition, the Company’s independent directors held seven meetings in executive session without management or management directors during 2010. No director attended fewer than 75% of the total number of Board of Directors meetings held during 2010 and the total number of meetings held by committees of the board on which he served. Policy on Attendance at Annual Meetings of Shareholders. The Company does not have a stated policy, but encourages its directors to attend each Annual Meeting of Shareholders. At last year’s Annual Meeting of Shareholders, held on June 24, 2010, sevenof the Company’s 17directors were present and in attendance. Board of Directors Committees The Board of Directors currently has two standing committees, the Executive Committee and the Audit Committee. Executive Committee. Subject to applicable law, the Executive Committee has the authority to exercise all powers of the Board of Directors during intervals between meetings of the board. During 2010, the Executive Committee met ten times. The members of the Executive Committee for 2011 are R. Eugene Taylor (Chairman), Christopher G. Marshall and R. Bruce Singletary. Audit Committee. The Audit Committee was established by the Board of Directors to oversee the Company’s accounting and financial reporting process, including the Company’s internal control over financial reporting and audits of the Company’s financial statements. In connection with such oversight responsibilities, the Audit Committee reviews the results and scope of the audit and other services provided by the Company’s independent registered public accounting firm. The Audit Committee also has the sole authority and responsibility to select, determine compensation of, evaluate and, when appropriate, replace the Company’s independent registered public accounting firm. The Audit Committee operates pursuant to a charter that is available on our website at www.capitalbank-us.com or free of charge upon written request to the attention of Christopher G. Marshall, Capital Bank Corporation, 333 Fayetteville Street, Suite 700, Raleigh, NC 27601. During 2010, the Audit Committee met nine times. The members of the Audit Committee for 2011 are Peter N. Foss (Chairman), William A. Hodges and O. A. Keller, III. The Board of Directors, in its business judgment, has made an affirmative determination that each of Messrs. Foss, Hodges and Keller are “Independent Directors” as that term is defined by Nasdaq Listing Rules, including the special independence requirements applicable to audit committee members. The Board of Directors also has determined, in its business judgment, that Mr. Foss is an “audit committee financial expert” as such term is defined in the Securities Exchange Act of 1934, as amended (the “Exchange Act”). For additional information regarding the Audit Committee, see “Audit Committee Report” below, which is incorporated into this section by reference. Nominations of Directors The Company does not have a nominating committee or a nominating committee charter. The Board of Directors has decided against establishing a nominating committee because its policy is to have the full Board of Directors perform the functions that might otherwise be performed by such a committee. In identifying candidates for the Company’s Board of Directors, the directors consider the composition of the board, the operating requirements of the Company and the long-term interests of the Company’s shareholders. In conducting this assessment, the directors consider diversity, age, skills, and such other factors as they deem appropriate given the current needs of the board and the Company to maintain a balance of knowledge, experience and capability. The directors believe that candidates for director should have certain minimum qualifications, including being able to read and understand basic financial statements, having business experience, and having high moral character; however, they retain the right to modify these minimum qualifications from time to time. Although the Company has not adopted a formal policy with regard to the consideration of diversity in identifying candidates for the Board of Directors, the directors do consider diversity in business, industry and professional experience, differences of viewpoint, education, specific skills and perspectives. The directors believe that the consideration of diversity as a factor in selecting members of the Board of Directors will enable the Company to create an assorted Board of Directors that effectively serves the needs of the Company and the interests of its shareholders. With respect to directors who are nominated for re-election, the directors also consider the director’s previous contributions to the Board of Directors. All of the directors on the board recommended the slate of directors proposed for election at the Annual Meeting. - 7 - The policy of the Board of Directors is to consider written nominations of candidates for election to the Board of Directors properly submitted by shareholders; however, such nominations are not actively solicited. The directors on the board do not intend to alter the manner in which they evaluate candidates, including the criteria set forth above, based on whether the candidate is recommended by a shareholder or otherwise. Shareholder Communications The Company’s shareholders may communicate directly with the members of the Board of Directors or the individual Chairperson of standing board committees by writing directly to those individuals at Capital Bank Corporation, 333 Fayetteville Street, Suite 700, Raleigh, NC 27601. The Company’s general policy is to forward, and not to intentionally screen, any mail received at the Company’s corporate office that is sent directly to an individual unless the Company believes the communication may pose a security risk. Code of Ethics The Company’s Board of Directors has adopted a code of business conduct and ethics (the “Code of Ethics”) that applies to all of the Company’s directors, officers and employees, including its principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. The Code of Ethics is available at www.capitalbank-us.comor free of charge upon written request to Nancy A. Snow, Capital Bank Corporation, 333 Fayetteville Street, Suite 700, Raleigh, NC 27601. If we amend or grant any waiver from a provision of our Code of Ethics that applies to our executive officers, we will publicly disclose such amendment or waiver as required by applicable law, including by posting such amendment or waiver on our website at www.capitalbank-us.com or by filing a Current Report on Form 8-K. Board Leadership Structure and Role in Risk Oversight The Company’s Board of Directors has no policy with respect to the separation of the offices of Chairman and Chief Executive Officer. It is the Board’s view that rather than having a rigid policy, the Board, and upon consideration of all relevant factors and circumstances, will determine, as and when appropriate, whether the offices of Chairman and Chief Executive Officer should be separate. Prior to completion of the NAFH Investment on January 28, 2011, the positions of Chairman and Chief Executive Officer were not held by the same individual. Since January 28, 2011, R. Eugene Taylor has served as both the Chairman of the Board and the Chief Executive Officer. While the Company does not have a “lead” independent director, all of the Directors serving on the Audit Committee are independent. The Board of Directors oversees risk, principally through the Audit Committee, which reports directly to the Board. The Audit Committee is primarily responsible for overseeing the Company’s risk management processes on behalf of the full Board of Directors. The Audit Committee focuses on, and has oversight responsibility of, risk associated with the Company’s internal control over financial reporting and audits. In particular, the Audit Committee discusses with management, the internal auditors, and the independent registered public accountants the Company’s policies with respect to risk assessment and risk management, including risks related to fraud, liquidity, credit operations and regulatory compliance. The Audit Committee also assists the Board in fulfilling its duties and oversight responsibilities relating to the Company’s compliance and ethics programs, including compliance with legal and regulatory requirements. While the Board of Directors oversees the Company’s risk management, management is responsible for the day-to-day risk management processes. The Company believes this division of responsibility is the most effective approach for addressing the risks the Company faces and that its board leadership structure supports this approach. The Company understands that different board leadership structures may be suitable for companies in different situations. The Board of Directors will continue to reexamine the Company’s corporate governance policies and leadership structures on an ongoing basis to ensure that they continue to meet the Company’s needs. PROPOSAL 1:ELECTION OF DIRECTORS All seven members of the Board of Directors are standing for election at the Company’s Annual Meeting with terms continuing until the 2012 Annual Meeting of Shareholders (or until such time as their respective successors are elected and qualified or their earlier resignation, death or removal from office): Charles F. Atkins, Peter N. Foss, William A. Hodges, O. A. Keller, III, Christopher G. Marshall, R. Bruce Singletary and R. Eugene Taylor. - 8 - There are no family relationships among the Company’s directors, director nominees or executive officers. There are no material proceedings to which any of the Company’s directors, director nominees or executive officers, or any associate of any of the Company’s directors, director nominees or executive officers, is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. To the Company’s knowledge, none of its directors, director nominees or executive officers has been convicted in a criminal proceeding during the last ten years (excluding traffic violations or similar misdemeanors) and none of its directors, director nominees or executive officers was a party to any judicial or administrative proceeding during the last ten years (except for any matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws. The Board of Directors has no reason to believe that the persons named above as nominees for directors will be unable or will decline to serve if elected. However, in the event of death or disqualification of any nominee or the refusal or inability of any nominee to serve as a director, it is the intention of the proxy holders named in the accompanying proxy card to vote for the election of such other person or persons as the proxy holders determine in their discretion. In no circumstance will the proxy be voted for more than seven nominees. Properly executed and returned proxies, unless revoked, will be voted as directed by the shareholder or, in the absence of such direction, will be voted in favor of the election of the recommended nominees. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” THE ELECTION OF THE NOMINEES. Set forth below are the names and other information pertaining to the board’s nominees whose terms of office will continue after the Annual Meeting: Name Position with Company Age Year First Elected Director R. Eugene Taylor (1) President, Chief Executive Officer and Chairman of the Board 63 Christopher G. Marshall (1) Executive Vice President, Chief Financial Officer and Director 51 R. Bruce Singletary (1) Executive Vice President, Chief Risk
